Citation Nr: 9913845	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-19 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1968 to January 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota. 

REMAND

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The veteran's DD Form 214 indicates that he served in Vietnam 
from January to December of 1970.  His primary military 
occupational specialty (MOS) was that of general vehicle 
repairman.  He received no decorations for combat service.

The veteran has asserted that he suffers from PTSD related to 
his service in Vietnam.  Specifically, he has contended that 
he has PTSD as the result of a noncombat stressor, being 
assaulted by other servicemen in June 1970, hit in the face 
and knocked unconscious.  Service records show that the 
veteran made a statement in November 1970 to the effect that 
he was knocked unconscious in June 1970 during an assault by 
three other servicemen, after he pointed his weapon at a 
soldier while on guard duty.  Service medical records show 
that he was treated for facial lacerations in June 1970.  The 
Board finds that the stressor claimed by the veteran did 
occur.

The Board notes that, in June 1998, the RO denied the 
veteran's claim because neither the veteran's VA PTSD 
examination report or psychological testing report, both 
dated in April 1998, resulted in a diagnosis of PTSD, and the 
claims file did not otherwise contain a diagnosis of PTSD.  
Subsequent to the RO's decision, however, a note from a VA 
physician, dated in June 1998, was submitted which indicated 
that the veteran was receiving treatment for PTSD at the VA 
Medical Center (VAMC) in Minneapolis, and that PTSD had been 
first diagnosed in 1985.  The Board finds that the VA 
physician's note establishes that there has been a clear 
diagnosis of PTSD, and the veteran's claim for service 
connection for PTSD is well-grounded.  See 38 U.S.C.A. 
§ 5107(a); Gaines v. West, 11 Vet. App. 353 (1998). 

Under 38 C.F.R. § 3.304(f), service connection for PTSD in 
the veteran's case would require a link, established by 
medical evidence, between current symptomatology and the 
inservice stressor of being assaulted by other service 
members.  This case will be remanded to the RO for an 
examination and a psychiatric opinion on the question of 
whether the required link between current symptomatology and 
the stressor is present.

In addition, because the veteran has submitted a well-
grounded claim, VA has a duty to assist him in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In particular, the VA phsician's note indicated that 
the veteran was treated at the Freeborn County Mental Health 
Center in 1985, and that he has been receiving psychiatric 
treatment at the VAMC in Minneapolis.  Records of such 
treatment are not currently associated with the claims file. 
All relevant VA and non-VA psychiatric treatment reports 
which are not currently associated with the claims file 
should be obtained.

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
ask him to list the places and dates for 
all psychiatric treatment which he has 
received from VA and non-VA physicians 
for PTSD symptoms. After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of all such 
treatment records which are not currently 
associated with the claims file, to 
include records from the Freeborn County 
Mental Health Center and the VAMC in 
Minneapolis..  Copies of all records 
obtained, and any notification that 
records are not available, should be 
associated with the claims folder.

2. The RO should then schedule the 
veteran for a VA psychiatric examination 
to determine whether he meets the 
diagnostic criteria for PTSD and, if so, 
whether PTSD symptomatology is related to 
his stressor, being assaulted by other 
service members in June 1970. The 
examiner should be instructed that only 
that event may be considered for the 
purpose of determining whether an 
inservice stressor has resulted in 
current PTSD symptoms.  The examination 
report should include a complete 
rationale for all opinions expressed.  
The  claims file and a copy of this 
REMAND must be reviewed by the examiner 
in connection with the examination.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
readjudicate the issue of entitlement to 
service connection for PTSD. If the RO's 
determination is adverse to the veteran, 
then he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purposes of this remand are to assist the veteran in the 
development of his claim and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the outcome warranted in this matter.  The veteran is 
free to submit additional evidence in support of his claim.  
No action is required of the 


veteran until he is further notified by the RO.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









